DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Response to Amendment
Applicant’s amendments to the claims, filed February 1, 2022, are acknowledged. Claim 1 is amended. No new matter has been added. Claims 17-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions Groups II-IV directed towards a computer-implemented method, an apparatus, and a computer program product, respectively, there being no allowable generic or linking claim. Applicant timely elected without traverse in the response filed August 4, 2020. Claims 1-6, 8-10, and 12-27 are pending with Claims 1-6, 8-10, 12-16 and 26-27 currently being considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8, 16 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag (previously cited, US 5640667 A) in view of Yokoyama (previously cited, US 20190093550 A1) and Gross (US 20180180813 A1).
Regarding Claim 1, Freitag discloses a method for forming a three-dimensional article through successively depositing individual layers of powder material that are fused together so as to form the three-dimensional article in a vacuum chamber (see Abstract; see Col. 7, lines 12-19; one of ordinary skill in the art would appreciate that to fill a chamber of inert gas, atmosphere or oxidizing gas would be pumped out with a vacuum, and thus, chamber 102 would read on vacuum chamber; further, one of ordinary skill in the art would appreciate that non-oxidative conditions would also include conditions under vacuum).
Freitag further discloses the steps of:
emitting, via at least one laser beam source, a laser beam for at least one of heating or fusing said powder material in said vacuum chamber (Col. 6, lines 42-45; process 14 occurs in chamber 102, see Fig. 2a), 
applying a first set of beam parameters for formation of a fused bulk material of said three-dimensional article (Col. 6, lines 59-65), 
wherein said bulk material of said three-dimensional article exhibits a predetermined microstructure (Col. 6, lines 55-58), and 
applying a second set of beam parameters to a predetermined number of layers of powder material positioned on top of the fused bulk material to form a top portion including a top surface (Col. 7, lines 38-40 and see Fig. 4; applying the second set of beam parameters to form the skin over the interior portion reads on applying a second set of beam parameters to a predetermined number of layers (number of skin layers) positioned on top of the fused bulk material (material under skin layers); to be clear, the interior portion under the skin layer(s) is considered by the broadest most reasonable interpretation, fused bulk material, see Fig. 4, interior portion 52; “skin 54 may be formed…by performing repeated overlapping vector scans of the perimeter”, Col. 7, lines 63-65), 

wherein the chimney porosities comprise pores through several layers, growing in a vertical direction, wherein applying the second set of beam parameters results in closing the chimney porosities (see Fig. 4, one of ordinary skill in the art would appreciate that applying a second beam parameter with higher powder and density than that which was used to form the bulk material (interior 52) would result in the dense layer skin (skin 54) which is formed on top of the bulk material, would be therefore be pore-free at the surface and close any existing interior porosities from permeating the surface of the three-dimensional object; “skin 54 being of such density as to be impervious to gas” Col. 8, lines 6-7).
Additionally, the parameters are the same as that which is claimed, and it would be obvious that identical beam parameters would result in the claimed closing of chimney porosities. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01). 
Freitag does not specifically disclose using an electron beam source and therefore electron beam.
Yokoyama teaches a similar invention comprising forming a material via additive manufacture wherein a dense layer is manufactured around a less dense interior by increasing the power of a beam source (see para. [0019], [0055]), and wherein the beam source and parameters may to apply to that of either a laser beam or an electron beam (see para. [0048]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used an electron beam in place of a laser beam, as taught by Yokoyama, for the invention 
Therefore, because these two beam sources were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an electron beam for a laser beam. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Frietag in view of Yokoyama do not disclose applying a third set of electron beam parameters to an edge of the bulk material for formation of a contour surrounding the edge of the bulk material in an x-y plane of the three dimensional article.
Gross discloses wherein beam parameters may be controlled, such as to have a smaller spot size in order to improve the quality of an edge or surface quality, and to enhance feature resolution during the manufacturing of a product (see para. [0201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used third set of beam parameters, such as smaller spot size, to an edge of the bulk material for formation of a contour surrounding the edge of the bulk material in an x-y plane of the three dimensional article, as taught by Gross, for the invention disclosed by Freitag and Yokoyama. For example, it would be obvious to one of ordinary skill in the art to apply the teachings of Gross so as to form the skin of Freitag at the edges with a smaller spot size than other regions which do not comprise edges or regions which require less resolution, and thus a third set of beam parameters. One would be motivated to do this in order to improve the quality of an edge and surface qualities thereof, while enhancing feature resolution of the edges of the product of Freitag, such that less post-processing is 

Regarding Claim 2, Freitag discloses further comprising the step of performing a HIP process step for removing cavities in said three-dimensional article (see Abstract, “subjected to hot isostatic pressing to densify article”; one of ordinary skill in the art would understand densifying to involve and read on the limitation of removing cavities).

Regarding Claim 3, Freitag in view of Yokoyama discloses wherein said first and second sets of beam parameters are at least one of a group of: beam focus, beam scanning speed, beam line offset, beam power, and beam on-off switching frequency (Freitag, Col. 7, lines 58-62 and Col. 8, lines 61-65; Yokoyama, [0019]).

Regarding Claim 4, Freitag discloses wherein the at least one electron beam source comprises a first electron beam source and a second electron beam source (Col. 8, line 51), wherein the first electron beam source is used for melting the bulk material and the second electron beam source is used for melting said top surface and said predetermined layers prior to said top surface (Col. 8, line 55 – Col. 9, line 3; see Fig. 4, laser beam 61 for interior 52 and laser beam 63 for skin 54; one of ordinary skill in the art would appreciate that the teachings disclosed by Freitag would apply to that of the electron beams taught by Yokoyama).

Regarding Claim 5, Freitag discloses wherein said predetermined number of layers prior to said top surface is less than 10 layers (Col. 9, lines 66-67; Col. 7, lines 32-33; see Fig. 4, 541 at L1 which is the same thickness as top layer 54T is one predetermined layer formed which reads on less than 10).

1 at L1 which is the same thickness as top layer 54T is one predetermined layer; because Freitag only teaches one predetermined layer, the beam parameters would necessarily be the same for the predetermined layer and top surface as both would be formed simultaneously by the beam).

Regarding Claim 8, Freitag in view of Yokoyama discloses wherein an additional melting source is used for melting said top surface and said predetermined layers prior to said top surface (see above for teaching of using electron beam in place of a laser beam; Col. 9, lines 66-67; Col. 7, lines 32-33; see Fig. 4, 541 at L1 which is the same thickness as top layer 54T is one predetermined layer formed which reads on less than 10; beam 63 reads on ‘an additional melting source’ which is an electron beam – see teaching above by Freitag).

Regarding Claim 16, Freitag discloses wherein the first set of beam parameters and the second set of beam parameters are stored in and retrieved from one or more memory storage areas; and at least one of the emitting and applying steps are executed via at least one computer processor (Col. 5, lines 12-22; controlling the beam via a computer would involve accessing the data with the parameters to do so by memory storage).

Regarding Claim 26, Freitag in view of Yokoyama and Gross disclose wherein the third set of beam parameters comprises a smaller spot size than the second set of beam parameters (Gross, para. [201]; additionally, one of ordinary skill in the art would appreciate that the third set of beam parameters with the smaller spot size be applied to the outside edges and surfaces specifically surrounding the top surface and fused bulk material, where resolution and feature resolution would be less important).

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freitag in view of Yokoyama and Gross, as applied to Claim 8 above, and in further view of Lappas (previously cited, US 20180095450 A1) and Bales (previously cited, US 20140169981 A1).
Regarding Claim 9, Freitag in view of Yokoyama discloses using a first electron beam source for melting bulk material and a second beam for melting the predetermined layers and top surface (see Fig. 4). Freitag teaches that using two overlapping beam sources helps minimize the thermal gradient in producing the skin (predetermined layers and top surface) and reduces the amount of power required by the beams (see Col. 9, lines 2-5). While Yokoyama teaches substitution for a laser beam with an electron beam and vice-versa, it is not specifically or expressly disclosed wherein both the electron beam and laser beam are used in the same process forming the object, such that the predetermined layers and top surface are produced by an IR source while the bulk material is produced by the first electron beam source.
Lappas teaches wherein an electron beam and a laser beam may be used together in the same process, and also wherein one portion of the 3D object may be transformed using one type of energy beam and another portion of the same object by be transformed using a different type of energy beam (see [0235]). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a combination of electron beam and laser beam (an IR source) to form the .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag in view of Yokoyama and Gross, as applied to Claim 4 above, and in further view of Honda (previously cited, US 20150306699 A1).
Regarding Claim 10, Freitag in view of Yokoyama discloses wherein the first electron beam source is emitting an electron beam to form the bulk material, and discloses wherein the second electron beam source forms the top surface and predetermined layers (Yokoyama again teaches using an electron beam in place of a laser beam; Freitag, see Fig. 3 and 4), but is silent towards the continuity of the beams such that the first electron beam is a continuous electron beam applied to the bulk material and the second electron beam source is a pulsed electron beam applied to the top surface and predetermined layers. 
Honda teaches using two types of beams, a continuous and pulsed beam, to optimize surface roughness with speed (see para. [0015]), and specifically using a pulsed electron beam for contour portions to improve surface roughness, and to alleviate the dependency of surface roughness on powder size (see para. [0069]) and using a continuous beam for non-contour portions, i.e., bulk portions, of the object to increase manufacturing speed (see para. [0015]). Further, it would be obvious to, and one of ordinary skill in the art would appreciate that, the beam used for either beam be one of the two finite options for the operation of an electron beam, i.e., a continuous beam operation or a pulsed one. One of ordinary skill in the art would easily and routinely be capable of using either combination of pulsed or 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a pulsed electron beam, as taught by Honda, for the second electron beam source, and therefore to form the top surface and predetermined layers, and a continuous electron beam for the first electron beam source, and therefore to form the bulk material, as also taught by Honda, for the invention disclosed by Freitag, Yokoyama and Gross. One would be motivated to use a pulsed laser beam for the second beam source and the top surface and predetermined layers in order to improve surface finish while reducing dependency of powder size, and be motivated to use a continuous beam for the first electron beam source and bulk material to maintain manufacturing speeds and efficiency (see teaching by Honda above).   

Regarding Claim 12, Freitag in view of Yokoyama, Gross and Honda disclose wherein the pulsed and continuous electron beams are emanating from one and the same electron beam source (Yokoyama teaches substitution of laser beam for electron beam – see above; Honda teaches the first electron beam source is continuous and the second electron beam source is pulsed; the first electron beam source and the second electron beam source comprise the encompassing source, the ‘at least one electron beam source’, and therefore read on the claims as currently written). To be clear, the broadest most reasonable interpretation of source would read on a system or structure comprising both the first electron beam source and second electron beam source. It is well known in the art that a plurality of beam sources may comprise a system, such that the system (in this case, ‘at least one electron beam source) comprises the plurality of first and second electron beam sources. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag in view of Yokoyama and Gross, as applied to Claim 4 above, and in further view of Oberhofer (previously cited, US 8784720 B2).

Oberhofer teaches using a first pulsed electron beam with a first frequency and second pulsed electron beam at a second frequency to form layers of improved density and mechanical properties (“irradiating a first pulsed electromagnetic radiation (7a) onto a first area of a layer of the building material (3a); and irradiating a second pulsed…electromagnetic radiation (7a) onto a second area of the layer…the first area and the second area of the layer at least partially overlap; the frequency of the first pulsed radiation is between approximately 60 and approximately 300 kHz; the frequency of the second pulsed radiation is between approximately 200 and approximately 450 kHz…area of a layer that has been irradiated with the first pulsed radiation is subsequently additionally irradiated with the second pulsed…radiation…first laser is provided that emits a pulsed laser radiation and a second laser is provided that emits a pulsed…laser radiation” Col. 1, line 48- Col. 2, line 18; “By such a method…enhanced density may be produced, and the mechanical properties of the manufactured component may be improved correspondingly” Col. 2, lines 24-27; “alternative to using laser radiation….electron radiation, may be used” Col. 4, lines 53-55).
Furthermore, it would be obvious to, and one of ordinary skill in the art would appreciate that, the beam used for either beam of the first electron beam source or the second electron beam source would be one of the two finite options for the operation of an electron beam, i.e., a continuous beam operation or a pulsed one. It would be obvious to use and one of ordinary skill in the art would easily and routinely be capable of using pulsed beams for both first and second electron beam sources. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used pulsed beams with a first and second frequency for the first and second electron beam sources, respectively, as taught by Oberhofer, for the invention disclosed by Freitag, Yokoyama and Gross. One would be motivated to do this in order to impart improved mechanical properties and density features on the part, particularly for formation of the skin which requires gas imperviousness and a higher density as taught by Freitag (see Claim 1 above).


Oberhofer teaches using a first pulsed electron beam with a first frequency of 60-300kHz and second pulsed electron beam at a second frequency of 200-450kHz to form layers of improved density and mechanical properties (“irradiating a first pulsed electromagnetic radiation (7a) onto a first area of a layer of the building material (3a); and irradiating a second pulsed…electromagnetic radiation (7a) onto a second area of the layer…the first area and the second area of the layer at least partially overlap; the frequency of the first pulsed radiation is between approximately 60 and approximately 300 kHz; the frequency of the second pulsed radiation is between approximately 200 and approximately 450 kHz…area of a layer that has been irradiated with the first pulsed radiation is subsequently additionally irradiated with the second pulsed…radiation…first laser is provided that emits a pulsed laser radiation and a second laser is provided that emits a pulsed…laser radiation” Col. 1, line 48- Col. 2, line 18; “By such a method…enhanced density may be produced, and the mechanical properties of the manufactured component may be improved correspondingly” Col. 2, lines 24-27; “alternative to using laser radiation….electron radiation, may be used” Col. 4, lines 53-55).
Furthermore, it would be obvious to, and one of ordinary skill in the art would appreciate that, the beam used for either beam of the first electron beam source or the second electron beam source would be one of the two finite options for the operation of an electron beam, i.e., a continuous beam operation or a pulsed one. It would be obvious to use and one of ordinary skill in the art would easily and routinely be capable of using pulsed beams for both first and second electron beam sources.
Additionally, regarding whether the pulsed beams are synchronized (Claim 14) on non-synchronized (Claim 15), there are also only two finite options, and thus it would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the two pulsing beams being used are either pulsed synchronously (Claim 14) or non-synchronously (Claim 15). Oberhofer teaches using frequencies 60-300kHz for the first beam and 200-450kHz for the second beam, and it would be .    

Response to Arguments
Applicant’s arguments, filed February 1, 2022, with respect to Claims 1, and therefore dependent Claims 2-16, rejected under 35 U.S.C. 103 over Freitag and Yokoyama and Gross, have been fully considered, but respectfully are not found persuasive.

Applicant argues that Freitag in view of Yokoyama and Gross fails to teach or suggest applying a third set of beam parameters to an edge of the bulk material for formation of a contour surrounding the edge of the bulk material in an x-y plane of the three-dimensional article. 
Applicant argues that the instant invention uses different beam parameters for different parts of product being manufactured, and that applying the teachings of Gross would not be equivalent to applying a third set of beam parameters to the bulk material, but rather the already formed skin. 
These arguments are not found persuasive.
Gross teaches using a smaller spot size particularly for edge portions for enhanced surface quality and resolution. Similarly Gross also teaches using larger spot sizes for areas which require less resolution, thus enabling faster build times. As such, Gross teaches using different beam parameters for different parts of the structure. It would have been obvious to apply the smaller spot size taught by Goss 
Further, one of ordinary skill in the art would appreciate applying the teachings of Gross such that a smaller spot size is applied to the manufacturing of the skin portion (and thus to the bulk material) at edge portions. This would read on applying a third set of parameters to an edge of the bulk material, for instance, as compared to the skin regions of areas which are not edge portions. The skin of the edges would have been formed with a third set of beam parameters which is different than the first set of beam parameters used to form the interior portions, and different than the second set of beam parameters used to form skin portions which are not edge portions (for example, interior cavities). 
Additionally, even if the beam parameters were applied to the already formed skin, as argued by Applicant, this would still read on a set of third beam parameters ultimately being applied to the bulk material because the edge portion would have received a set of beam parameters different from other skin regions, and also the interior portions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735


/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735